82716: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29275: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82716


Short Caption:SLADOFF VS. PRECIADO-MADRIGALCourt:Supreme Court


Related Case(s):82195


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776383Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/14/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid SladoffJames M. Barrington
							(Hall Jaffe & Clayton, LLP)
						Riley A Clayton
							(Hall Jaffe & Clayton, LLP)
						


RespondentLarry Lee GrigsbyDavid M. Moore
							(Former)
						
							(Van Law Firm)
						Joseph M. Ortuno
							(Former)
						
							(Van Law Firm)
						Sandy Van
							(Van Law Firm)
						


RespondentRoberto Preciado-MadrigalDavid M. Moore
							(Former)
						
							(Van Law Firm)
						Joseph M. Ortuno
							(Former)
						
							(Van Law Firm)
						Sandy Van
							(Van Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


04/02/2021Filing FeeFiling Fee due for Appeal. (SC)


04/02/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-09655




04/02/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-09657




04/13/2021Filing FeeFiling Fee Paid. $250.00 from Hall Jaffe & Clayton.  Check no. 34017. (SC)


04/13/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-10702




04/14/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-10773




04/26/2021Filing FeeFiling Fee due for Cross-Appeal. (SC)


04/26/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)21-11893




04/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)21-11896




04/26/2021Filing FeeFiling Fee Paid. $250.00 from David Moore.  E-payment Ref. no. 21042640768877. (Cross-Appeal) (SC)


05/05/2021Notice/OutgoingIssued Notice to File Appellant/Cross-Respondent's Docketing Statement. Due date: 10 days.(SC)21-12831




05/06/2021Docketing StatementFiled Appellant/Cross-Respondent's Civil Docketing Statement. (SC)21-13019




05/06/2021Docketing StatementFiled Appellant/Cross-Respondent's Attachments to Civil Docketing Statement. Vol. 1 (SC)21-13020




05/06/2021Docketing StatementFiled Appellant/Cross-Respondent's Attachments to Civil Docketing Statement. Vol. 2.(SC)21-13021




05/18/2021Notice/OutgoingIssued Notice to File Respondent/Cross-Appellants' Docketing Statement. Due date: 10 days. (SC)21-14292




05/26/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 82195/82716. (SC)21-15063




06/18/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal and cross-appeal are removed from the settlement program. Respondents/cross-appellants' docketing statement due: 7 days. Appellant/cross-respondent and respondents' transcript request due: 14 days. Appellant's opening brief due: 90 days. (SC)21-17615




06/25/2021Notice/IncomingFiled Respondent/Cross-Appellants' Notice of Appearance for Joseph Ortuno. (SC)21-18432




06/25/2021Notice/IncomingFiled Respondent/Cross-Appellants' Notice of Disassociation of Counsel David Moore. (SC)21-18433




06/25/2021Docketing StatementFiled Respondent/Cross-Appellants' Civil Docketing Statement. (SC)21-18434




07/01/2021TranscriptFiled Transcript. (REJECTED PER NOTICE FILED ON 7/1/21) (SC)


07/01/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-18938




07/02/2021Transcript RequestFiled Cross-Appellants' Request for Transcript of Proceedings. Transcripts requested: 02/13/20, 03/12/20, 09/01/20 and 01/14/21. To Court Reporter: Stacey Ray (REJECTED PER NOTICE ISSUED 07/02/21). (SC)


07/02/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-19105




07/02/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/14/21.  To Court Reporter: Stacey Ray. (SC)21-19121




07/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/13/20, 3/12/20, 9/1/20, and 1/14/21.  To Court Reporter: Stacey Ray. (SC)21-19657




07/27/2021Order/ProceduralFiled Order to Show Cause.  Respondents/cross-appellants shall have 30 days from the date of this order to show cause why the cross-appeal should not be dismissed for lack of jurisdiction.  Appellant/cross-respondent may file any reply within 14 days of service of respondents/cross-appellants' response.  Briefing is suspended.  (SC)21-21661




08/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents/cross-appellants' response to order to show cause due: September 9, 2021. (SC)21-24829




08/26/2021Notice/IncomingFiled Notice of Association of Counsel (Sandy Van of the Van Law Firm hereby associates herself as counsel of record for Appellants (Respondent/Cross-Appellants). (SC)21-24875




08/26/2021Notice/IncomingFiled Appellants' Notice of Disassociation of Counsel and Request for Removal from Electronic Service (Joseph Ortuno). (SC)21-24876




09/10/2021Notice/IncomingFiled Respondent/Cross-Appellants' Notice of Withdrawal of Appeals. Case Nos. 82195 and 82716. (SC)21-26242




09/27/2021Order/ProceduralFiled Order Dismissing Cross-Appeal and Reinstating Briefing. The cross-appeal is dismissed. The clerk shall amend the caption consistent with the caption on this order. Briefing is reinstated. Appellant's opening brief and appendix due: 90 days. (SC)21-27759




09/28/2021MotionFiled Appellant's Motion to Voluntary Dismiss Appeal. (SC)21-27932




10/12/2021Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.  Case Closed/No Remittitur Issued.21-29275





Combined Case View